Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-18-00025-CV

Roderick SANCHEZ, In His Official Capacity as Director, Development Services Department,
      City of San Antonio, and Development Services Department, City of San Antonio,
                                       Appellants

                                                 v.

          BOARD OF ADJUSTMENT FOR THE CITY OF SAN ANTONIO and
                      Map Industries, L.L.C. d/b/a U-Pull It,
                                   Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-02439
                          Honorable Peter A. Sakai, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

         In accordance with this court’s opinion of this date, the parties’ joint motion to enter an
agreed judgment reversing the trial court’s judgment in part is GRANTED, and this appeal is
REVERSED IN PART with regard to the portion of the trial court’s judgment awarding attorney’s
fees to Map Industries, L.L.C. d/b/a U-Pull It, judgment is RENDERED that Map Industries,
L.L.C. d/b/a U-Pull It take nothing with regard to its claim for attorney’s fees, and the remainder
of the trial court’s judgment is AFFIRMED.

        We order that each party bear its own costs of this appeal. We further order the clerk of
this court to issue this court’s mandate immediately.

       SIGNED December 12, 2018.


                                                  _________________________________
                                                  Marialyn Barnard, Justice